Appeal Dismissed and Memorandum Opinion filed April 4, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00123-CR


                DARRYL GREGORY GUILLORY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1354360


                          MEMORANDUM OPINION

      Appellant Darryl Gregory Guillory pleaded guilty in 2013 to aggravated
assault. On April 22, 2013, the trial court sentenced appellant to 50-years-
imprisonment in accordance with the terms of a plea-bargain agreement between
appellant and the State. Appellant filed a notice of appeal on February 5, 2019.
      We lack jurisdiction over this appeal for two reasons: the notice of appeal
was not filed timely, and this is a plea bargain case for which appellant does not
have permission to appeal.

      First, a defendant’s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Rule 26.2 is essential to vest the court of appeals with jurisdiction. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the merits of
the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id.

      Appellant’s notice of appeal was filed more than five years after his sentence
was imposed. Therefore, the appeal was not timely perfected, and we lack
jurisdiction.

      Second, in a plea bargain case—that is, a case in which a defendant’s plea
was guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant—a defendant may
appeal only matters raised by a written, pretrial motion or with the trial court’s
permission. Tex. R. App. P. 25.2(a)(2).

      Appellant’s punishment does not exceed the agreed length of confinement.
The record does not contain any appealable pretrial rulings, and the trial court did
not grant appellant permission to appeal.




                                            2
      Accordingly, we DISMISS the appeal.

                                 PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain

      Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3